ALLREAD, J.
Epitomized Opinion
First Publication of this Opinion
This was an action on a contract against Aldrich and one Hill. .A demurrer was sus.-tained to the second and third defenses of the answer. On the first defense an issue was made, and the court found for the plaintiff, the jury having been waived by both parties. The defendants prosecuted error. In affirmr ing the judgment of Judge Thomas, the Court of Appeals held:
1. The demurrer was porperly sustained for the reasons given by Judge Thomas in his written opinion. ■
2. As a jury was waived, the judgment of the court had the same force and effect as a verdict,.and a reviewing court cannot reverse the same unless the judgment is manifestly contrary to the weight of evidence, which situation does not appear to exist in this case.